Citation Nr: 1328501	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  12-16 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 10, 2010, 
for the reinstatement of death pension payments.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1940 to 
October 1945.  The Veteran died in November 2005, and the 
appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2011 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A December 2006 RO decision granted the appellant's 
initial claim for widow's death pension benefits, effective 
from November 3, 2005.

2.  On August 26, 2009 the RO terminated the appellant's 
death pension benefits, effective January 1, 2008, on the 
basis of her failure to submit requested financial 
information.

3.  On March 30, 2010, and June 10, 2010, the RO received 
the appellant's claim for reinstatement of the death 
pension.

4.  In a June 2011 RO decision, death pension payments were 
begun again, effective June 10, 2010.



CONCLUSION OF LAW

The criteria for an effective date of November 9, 2009, but 
not earlier, for the reinstatement of the appellant's death 
pension have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 
2002); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the May 2012 statement of the case provided the 
appellant with Veterans Claims Assistance Act of 2000 (VCAA) 
notice regarding her appeal of the effective date assigned 
for the reinstatement of death pension benefits, any lack of 
VCAA notice or the timing thereof is not determinative 
because the outcome of this earlier effective date claim 
depends on documents that are already contained in the VA 
claims file.  The Court has held that failure to comply with 
the notice requirement of the VCAA is not prejudicial to an 
appellant if, based on the facts of the case, entitlement to 
an earlier effective date is not shown as a matter of law.  
See Nelson v. Principi, 18 Vet. App. 407, 410 (per curium).  
At any rate, the Board notes that this decision essentially 
grants the appellant's claim.

The assignment of an effective date for pension is 
essentially governed by the date of filing with VA of a 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A specific 
claim in the form prescribed by VA must be filed in order 
for benefits to be paid or furnished to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, her duly-authorized 
representative, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a).

The record reflects that the Veteran died in November 2005.  
In December 2006 the granted the appellant's claim for death 
pension benefits.  

Subsequent to the February 2009 receipt of the appellant's 
Eligibility Verification Report, the RO in May 2009 
correspondence requested that the appellant provide 
additional clarifying financial information.  After the non-
receipt (according to the RO) of the requested information, 
on August 26, 2009, the RO terminated the appellant's death 
pension benefits, effective January 1, 2008, on the basis of 
failure to submit the requested financial information.  

Based on the foregoing, an overpayment was created on the 
appellant's death pension award in the amount of $20,482.00.  
Following receipt of the appellant's waiver request, a 
waiver was granted for the overpayment and the appellant was 
notified of the decision in January 2010.

On March 30, 2010, and June 10, 2010, the RO received the 
appellant's claim for reinstatement of the death pension.  
In a June 2011 RO decision, death pension payments were 
begun again, effective June 10, 2010.

The Board observes that language contained in the December 
2009 waiver decision clearly indicates that the appellant's 
fault in the creation of the overpayment was just "minimal" 
and that the appellant responded in a timely manner to 
matters concerning the waiver request.  Additionally, 
language contained in the appellant's June 2012 substantive 
appeal also reflects that the appellant was timely in 
response to notices as requested by VA.

At the bare minimum, it appears that any requested financial 
information from the appellant was received by VA by at 
least November 9, 2009, as reflected in the appellant's VA 
Form 5655 (Financial Status Report) associated with the 
appellant's waiver request.  The Board finds that under the 
circumstances of this case, the appellant's VA Form 5655 
reasonably constitutes an informal claim for the 
reinstatement of the appellant's death pension benefits.

While the appellant requests reinstatement of her death 
pension benefits effective January 1, 2008, it appears that 
such benefits were paid through August 26, 2009, and any 
reinstatement prior to August 27, 2009, would not be 
warranted as a matter of law.

Based on the foregoing, the Board finds that the criteria 
for an effective date of November 9, 2009, for the 
reinstatement of the appellant's death pension benefits, is 
warranted.


ORDER

An effective date of November 9, 2009, but not earlier, for 
the reinstatement of the appellant's death pension benefits 
is granted, subject to the applicable law governing the 
award of monetary benefits.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


